Title: To George Washington from Thomas Hanson Marshall, 1796
From: Marshall, Thomas Hanson
To: Washington, George


                        
                            On Hops—in Kent—by Mr Marshall
                        1796
                        Three, or five, distinct cuttings or sets to be in a Hill of Hops.
                        A deep rich Soil, or an absorbent calcareous base, is essential for the growth
                            of Hops—no matter what the nature of the Soil, or its exposure is.
                        Sward, old Turf or fresh ground, is deemed best, a Clover ley is frequently
                            chosen for this purpose.
                        Deep working of the ground for this Crop, is essential to the preparation—and
                            it ought to be in ridges or hillocks to guard the Plants against wet.
                        The Plants, or sets employed in the propagation are of two kinds Naked sets—or
                            Rooted Plants. The first are recent cuttings, taken from the lower parts of the stems of
                            grown Plants; the latter are the same kind of cuttings furnished with fibres and top shoots;
                            by having been bedded in a nursery ground, or vacant interval, long enough for that purpose.
                        The cuttings are taken off, close to the Crown of the Root, and are cut about 4
                            Inches long; each having 3 or 4 eyes, or buds.
                        
                        The rooted plants are taken in the same manner and are planted, or laid in,
                            nursery wise, as seedling quicksets frequently are; remaining in the beds until Octr or
                            November following, or the ensuing spring, or perhaps until the autumn afterwards.
                        Planting, the time of planting cuttings, is usually that of dressing the
                            Plants—namely, the Month of March, when all cuttings are taken. But rooted sets are more
                            generally plated in autumn, as the latter end of Octr or beginning of November
                                document incomplete
                        
                        
                    